          CASE 0:20-cv-02661-PAM-ECW Doc. 21 Filed 02/08/21 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

Michael Romeo Geraci,                                      Civ. No. 20-2661 (PAM/ECW)

                     Petitioner,

v.                                                                               ORDER

Ned Wohlman, and
United States of America,

                     Respondents.


       This matter is before the Court on Petitioner Michael Romeo Geraci’s Petition for a

Writ of Habeas Corpus under 28 US.C. § 2441. For the following reasons, the Petition is

denied.

BACKGROUND

       Petitioner Michael Geraci pleaded guilty to Possession of an Unregistered Firearm

and was sentenced to 120 months’ imprisonment on February 5, 2013. (Colston Decl.

(Docket No. 6) ¶ 6.) On July 16, 2020, he was transferred to the Volunteers of America

residential reentry center (“RRC”), which is supervised by the Bureau of Prisons (“BOP”).

(Id. ¶ 8.) Petitioner escaped from the RRC on September 30, 2020, and his sentence

computation was placed into inoperative status on October 1, 2020. (Id.) The Aitkin

County Sheriff’s Office arrested Petitioner on October 7, 2020, on a federal arrest warrant

for escape and for Possession of a Controlled Substance. (Id. ¶ 9.) Aitkin County released

Petitioner to USMS custody on November 2, 2020, and his sentence computation was

placed on operative status on November 1, 2020. (Id. ¶¶ 10, 17.)
        CASE 0:20-cv-02661-PAM-ECW Doc. 21 Filed 02/08/21 Page 2 of 8




      Petitioner faced two discipline proceedings related to his earlier conduct at the RRC

when he returned to federal custody. Because the RRC contracts with the BOP, it follows

the BOP’s disciplinary procedures and must provide procedural due process in those

proceedings. (George Decl. (Docket No. 7) ¶ 2.)

      A.     Incident Report 3462093

      The first disciplinary proceeding related to Petitioner assaulting another resident at

the RRC. On September 29, 2020, Petitioner approached another resident at the dinner

table, engaged in a verbal exchange, briefly walked away, and returned to punch the other

resident six times. (Assault Incident Report (Docket No. 7-Ex. H) at 1.) RRC staff wrote

an incident report that day, charging Petitioner with Assaulting Any Person. (Id.)

      B.     Incident Report 3462089

      The second incident occurred on September 30, 2020, when Petitioner walked past

an RRC staff person and left through the front door of the facility with a backpack and

trash bag. (Escape Incident Report (Docket No. 7-Ex. D) at 1.) After Petitioner exceeded

the amount of time for which he was permitted leave the premises, RRC staff wrote an

incident report, charging him with Escape. (Id.)

      C.     CDC Hearings

      On November 19, 2020, Petitioner was provided copies of both incident reports and

was notified of his rights for the subsequent Center Discipline Committee (“CDC”)

hearings. He waived his right to a 24-hour notice before the hearings, declined to call

witnesses, and requested that Brenda Mort, the Regional Reentry manager represent him

in both hearings. (Notices and Waivers (Docket No. 7-Exs. E, F, I, J).) Petitioner was

                                            2
        CASE 0:20-cv-02661-PAM-ECW Doc. 21 Filed 02/08/21 Page 3 of 8




informed that Mort could not be his staff representative, because she is equivalent to the

RRC’s warden. (Inmate Discipline Program (Docket No. 7-Ex. A) at 29.) Petitioner

refused two suggestions for other staff who could represent him. (George Decl. ¶¶ 11, 18.)

Staff investigated the incidents and the facility subsequently convened CDC hearings.

       During the assault investigation, Petitioner pleaded not guilty and stated, “I got

threatened by dude. He threatened me so I came and responded to getting in a fight. I was

in a fight, not an assault. He struck with closed fists back. This is way beyond 24 hours.”

(Assault Incident Report at 2.) At the hearing, Petitioner maintained his not guilty plea.

The CDC considered Petitioner’s claim that he was provoked, but video showed that

Petitioner was the aggressor because he approached and repeatedly punched the other

resident, who remained seated at a table. (Assault Hr’g Report (Docket No. 7-Ex. K) at 2.)

The CDC determined that Petitioner was guilty of Assaulting Any Person.

       During the investigation related to his escape, Petitioner pleaded guilty, yet stated,

“When did the U.S. Attorney’s Office decline prosecution? If so, this is untimely.”

(Escape Incident Report at 3.) At the CDC hearing, Petitioner again pleaded guilty to

Escape, stating, “I was stressed out, I got into that fight and panicked because I was not

going to be able to go on home confinement anymore. I did leave and I am not going [sic]

deny that.” (Escape Hr’g Report (Docket No. 7-Ex. G) at 2.) The CDC determined that

Petitioner was indeed guilty of the charged offense.

      D.      DHO Review of CDC Hearings

      On December 31, 2020, Discipline Hearing Office (“DHO”) Jeffrey George

reviewed both CDC hearing reports and issued his decisions. DHO George noted that

                                             3
        CASE 0:20-cv-02661-PAM-ECW Doc. 21 Filed 02/08/21 Page 4 of 8




although the reports were written in a timely manner, there had been a processing delay,

but that the delay did not impact Petitioner’s ability to defend his charges. (Escape Hr’g

Report at 2; Assault Hr’g Report at 3.) Although Petitioner claimed that the incident reports

were provided to him in an untimely manner, DHO George determined that the delay was

not a defense because Petitioner escaped from the RRC the morning after the assault, and

the staff refrained from completing the investigations until Petitioner was apprehended.

(Assault Hr’g Report at 2.)

       Based on the findings of guilt at the hearings and the CDC’s recommendations that

Petitioner be disallowed good time, DHO George imposed sanctions. DHO George

sanctioned Petitioner with the loss of 27 days of good conduct time and the forfeiture of

10 days non-vested good conduct time for assault, and the loss of 40 days of good conduct

time and the forfeiture of 20 days non-vested good time for escape. (George Decl. ¶¶ 14,

21.) DHO George reduced Petitioner’s charge of Assaulting Any Person to Assault

because there were no medical records of the other resident’s injuries. (Escape Hr’g Report

at 3.) Petitioner received a copy of the CDC reports on December 31, 2020. (Id.)

       Because of the disciplinary incidents at the RRC and resulting loss of good time

credit toward his sentence, Petitioner’s new projected release date is April 17, 2021.

(Inmate Data (Docket No. 6-Ex. I) at 3.)

       In his § 2241 Petition, Petitioner claims that he was denied due process in his

disciplinary proceedings, contends that his sentence was improperly recalculated, and

seeks an earlier release date.



                                             4
        CASE 0:20-cv-02661-PAM-ECW Doc. 21 Filed 02/08/21 Page 5 of 8




DISCUSSION

       A § 2241 petition is the proper vehicle for an inmate seeking restoration of good

conduct time because it is effectively contesting the duration of his confinement. See

Preiser v. Rodriguez, 411 U.S. 475 (1973) ). In reviewing the petition, the Court’s review

is limited to constitutional violations. Toombs v. Hicks, 773 F.2d 995, 997 (8th Cir. 1985).

       A.     Time Spent in State Custody

       A sentence commences “on the date the defendant is received in custody awaiting

transportation to . . . the official detention facility at which the sentence is to be served.”

(Program Statement (Docket No. 6-Ex. H) at 2 (quoting 18 U.S.C. § 3595(a)).)                 A

defendant is entitled to credit for any time that he spends in “official detention” before his

current sentence commences. (Id. at 3 (quoting 18 U.S.C. § 3585(b)).) When a prisoner

is no longer detained, including when a prisoner escapes, his sentence may become

“inoperative.” (Id. at 4.) When state authorities arrest an escaped prisoner, “the federal

sentence will not resume until the prisoner is in exclusive federal custody.” (Colston Decl.

¶ 15.) “[T]he prisoner receives a day of credit for the date of escape and a day of credit for

the date of return to official detention.” (Program Statement at 4-5.)

       Petitioner’s first ground contends that the time he spent in Aitkin County custody

should count toward his federal sentence because that time was not counted toward any

other federal or state sentence. Petitioner requests an expedited resolution because he




                                              5
        CASE 0:20-cv-02661-PAM-ECW Doc. 21 Filed 02/08/21 Page 6 of 8




claims that his original statutory release date was December 23, 2020. 1 (Mot. to Expedite

(Docket No. 2) at 1.) Because Petitioner was on “escape status” from September 30, 2020,

to October 7, 2020, he contends that his release date should have been extended by only

seven days, to December 30, 2020. (Mot. to Supplement (Docket No. 10) at 2.)

       Petitioner’s sentence was inoperative from October 1, 2020, the day after he escaped

from the RRC, to November 1, 2020, the day that he was returned to federal custody.

(Colston Decl. ¶ 17.) Petitioner’s time spent in state custody, from October 7, 2020, to

October 31, 2020, cannot be credited to his federal sentence because Petitioner was not in

the BOP’s custody.      (Program Statement at 4-5.)       Petitioner presents no authority

supporting his claim that the time spent in state custody should count toward his federal

sentence, and this ground fails.

       B.     Due Process

       Although the “full panoply of rights due a defendant” in a criminal prosecution does

not attach in a prison disciplinary proceeding, the loss of good time credit implicates a

liberty interest concerning the inmate’s due process rights. Wolff v. McDonnell, 418 U.S.

539, 556–57 (1974).      In a prison disciplinary proceeding, an inmate is entitled to:

“(1) advance written notice of the disciplinary charges; (2) an opportunity, when consistent

with institutional safety and correctional goals, to call witnesses and present documentary

evidence in his defense; and (3) a written statement of the factfinder of the evidence relied



1
 The Community Corrections Escape Report and Community Corrections Apprehensions
Report list Petitioner’s original release date as December 22, 2020. (Docket No. 6-Exs. E,
F.)
                                             6
        CASE 0:20-cv-02661-PAM-ECW Doc. 21 Filed 02/08/21 Page 7 of 8




on and the reasons for the disciplinary action.” Superintendent, Mass. Corr. Inst. v. Hill,

472 U.S. 445, 454 (1985). Finally, due process requires that “some evidence” supports a

guilty decision on a disciplinary charge brought against a prisoner. Id.

       The record indicates that Petitioner’s disciplinary proceedings satisfied procedural

due process. Petitioner received advance notice of the charges against him in the incident

reports. (Escape Incident Report; Assault Incident Report.) See id. He was given an

opportunity to present evidence and call witnesses at the CDC hearings, though he declined

to do so. (Notices and Waivers.) See Dible v. Scholl, 506 F.3d 1106, 1110 (8th Cir. 2007).

Petitioner received written statements from the factfinders. (George Decl. ¶¶ 14, 21.) See

Wolff, 418 U.S. at 563.       Moreover, the CDC’s and DHO George’s decisions were

supported by evidence. See 28 C.F.R. §§ 541.5, 8.

       Petitioner further contends that the incident reports were provided to him in an

untimely manner.     Generally, a CDC hearing occurs within five working days after an

incident report is issued, excluding any time that a report was referred for possible criminal

prosecution. (Inmate Discipline Program at 24.) If a hearing on the report does not take

place within that timeframe, a reason for the delay should be given. (Id.) Here, DHO

George noted that the delay did not hinder Petitioner’s ability to defend against the charges.

(Escape Incident Report at 3; Assault Incident Report at 3.) Moreover, the delay was

plainly due, at least in part, to Petitioner’s escape and subsequent month spent out of federal

custody. (Assault Hearing Report at 2.) Petitioner further claims that the reports were

untimely because he returned to the RRC on November 17, 2020, and he did not receive

the reports until November 19, 2020; however, he does not argue that he was prejudiced

                                              7
           CASE 0:20-cv-02661-PAM-ECW Doc. 21 Filed 02/08/21 Page 8 of 8




by this two-day delay or cite any authority to support his argument. 2 This ground fails.

       C.      Motion to Supplement

       Petitioner raises an additional claim that the RRC and the BOP are “in cahoots” and

have “unfairly targeted [him]” by issuing incident reports to him because he believes that

at least one other resident at the RRC was not issued a report or sanctioned for escaping.

(Mot. to Supplement at 3-4.) He asserts that the RRC retaliated against him for speaking

with the Saint Paul Pioneer Press regarding the presence of COVID-19 at the facility. But

Petitioner provides no evidence to support his claim. This argument fails.

       Petitioner has not established that his due process rights were violated, and he is not

entitled to an earlier projected release date. The Court declines to hold an evidentiary

hearing.

CONCLUSION

       Accordingly, IT IS HEREBY ORDERED that:

       1.      The Petition for Writ of Habeas Corpus (Docket No. 1) is DISMISSED; and

       2.      Petitioner’s Motion to Supplement (Docket No. 19) is DENIED.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: February 8, 2021
                                                  s/ Paul A. Magnuson
                                                  Paul A. Magnuson
                                                  United States District Court Judge




2
  To the extent Petitioner claims that he did not sign the acknowledgement of the RRC’s
rules and therefore should not have been subject to discipline for his escape or assault
(Docket No. 14), that claim is frivolous on its face.
                                              8
